IN THE SUPREME COURT OF THE STATE OF KANSAS


                                              No. 116,773

                      In the Matter of UCHECHI OKECHUKWU NWAKANMA,
                                          Respondent.


                           ORDER OF TEMPORARY SUSPENSION


       Uchechi Okechukwu Nwakanma, respondent, an attorney admitted to the practice
of law in the state of Kansas, is presently the subject of pending disciplinary complaints.
On October 18, 2016, a hearing panel of the Kansas Board for Discipline of Attorneys
issued a final hearing report. In the report, the hearing panel stated:


                 "181. Finally, the hearing panel recommends that the disciplinary administrator file a
       motion seeking the temporary suspension of the respondent's license to practice law while the
       disciplinary case is pending, under Kan. Sup. Ct. R. 203(b), for the following reasons: First, the
       respondent repeatedly engaged in dishonest conduct. Second, as described in the preceding
       paragraph, although the respondent claims his practice in Texas is and was limited to 'federal'
       practice, in fact he has engaged in the practice of state law in Texas. Third, the nature of the
       misconduct in J.Z.'s case—taking advanced fees and failing to perform the services—puts the
       respondent's clients at great risk of continued financial loss."


       On November 9, 2016, the Disciplinary Administrator filed a motion for
temporary suspension under Supreme Court Rule 203(b) (2017 Kan. S. Ct. R. 234). In the
motion, the Disciplinary Administrator argued that the temporary suspension of the
respondent's license to practice law in the state of Kansas is necessary for the protection
of the public.




                                                     1
       On December 15, 2016, this court issued an order to show cause why the
respondent's license to practice law should not be temporarily suspended during the
pendency of the disciplinary proceedings pursuant to Supreme Court Rule 203(b). A
hearing on the matter was scheduled for January 24, 2017.


       At 6:03 p.m. on January 23, 2017, the respondent filed with this court a "Notice of
Absence for Show Cause Hearing," in which he stated that he would not be appearing at
the scheduled hearing to respond to the order. On January 24, 2017, the Disciplinary
Administrator appeared as scheduled, and the court heard argument on the motion for
temporary suspension.


       Temporary suspension under Rule 203(b) pending final disposition of a
disciplinary complaint is designed to protect clients from injury and loss and to maintain
the integrity and reputation of the legal profession. Based on the hearing panel's findings,
the Disciplinary Administrator's presentation, and the respondent's failure to reply to the
allegations in the show cause order, this court deems temporary suspension appropriate in
the present case. Pursuant to Supreme Court Rule 203(b) and for good cause shown, the
court grants the motion and temporarily suspends the respondent's license to practice law.


       IT IS THEREFORE ORDERED that Uchechi Okechukwu Nwakanma be and he is
hereby temporarily suspended from the practice of law in the state of Kansas until the
pending disciplinary proceedings against him are resolved or until further order of this
court. During the term of this suspension, the respondent is prohibited from practicing
law, which includes but is not limited to: holding himself out as an attorney; using a
letterhead or other printed or electronic materials identifying him as an attorney; filing
legal proceedings or pleadings in courts or administrative tribunals; appearing for or
representing clients in any legal proceeding; counseling or consulting with clients in any
legal matter; and fixing or receiving fees for services involving legal matters while under
suspension.


                                              2
       IT IS FURTHER ORDERED that a copy of this order be filed with the Clerk of the
United States District Courts for the District of Kansas and the Southern District of Texas
and be served upon the respondent.


       IT IS FURTHER ORDERED that the respondent shall forthwith comply with the
provisions of Supreme Court Rule 218 (2017 Kan. S. Ct. R. 262).


       Effective this 27th day of January, 2017.




                                             3